Case: 12-3155    Document: 13     Page: 1   Filed: 12/07/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                    ILIR M. TSUNGU,
                        Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                __________________________

                        2012-3155
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. DC3443120310-I-1.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

     The Department of the Treasury moves to recaption to
 name the Merit Systems Protection Board as respondent
 and for an extension of time, until November 15, 2012, for
 the Board to file its brief.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision concerns
 the procedure or jurisdiction of the Board. The employing
 agency is designated as the respondent when the Board
Case: 12-3155         Document: 13   Page: 2   Filed: 12/07/2012




 ILIR TSUNGU V. MSPB                                         2


 reaches the merits of the underlying case. Here, the Board
 dismissed Tsungu’s appeal for lack of jurisdiction. Thus,
 the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:

     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above. The Board’s
 responsive brief is due within 21 days of the date of filing
 of this order.

    (2) The motion for an extension of time is denied as
 moot.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk

 s21